DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
     Each of claim 1 and 11 claims “set a second erase voltage higher than the first voltage for the storage cells that failed”.  Applicant discloses applying an erase voltage to word lines (see Abstract, [0017, 0018]), discloses symbols of transistors in FIG. 1A recognized by one of ordinary skill in the art to be NMOS type transistors with no mention of PMOS, discloses in FIG. 3 that the threshold voltage of the transistors decreases upon applying an erase voltage to a word line, and discloses throughout the disclosure increasing the erase voltage to word lines of cells that do not pass erase verify with the intent to erase the memory cells.
      According to the above facts, one of ordinary skill in the art would expect the invention to NOT work and NOT work as Applicant disclosed particularly since it is known (see example references cited in the conclusion below) that increasing a voltage on a gate of an NMOS floating gate memory transistor raises the threshold voltage of the transistor, which is the opposite from erasing.  So increasing an erase voltage applied to a word line would only help to prevent the transistor that has not passed erase verify to not be erased and thus cause the cell to never pass erase verify.  Throughout the disclosure Applicant made it very clear that the voltage is to be increased, not decreased, since words such as “increases” and “higher” were used throughout the disclosure and in the claims.  In plain English “increasing a voltage” in the context of a voltage to be applied to a signal line means to make it more positive.  One of ordinary skill in the art would expect to erase a memory cell NMOS floating gate transistor by applying a lower or more negative voltage to the gate or word line (decreasing the voltage to be applied to the word line or gate). Hence, the claimed subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention

     Examiner is explaining that Applicant’s disclosure supports applying the erase voltage only to a word line, and then increasing the erase voltage applied to the word line (see FIG. 4, 5A, and 6, for example) after erase verify does not pass (fails), and because this is not expected by one of ordinary skill in the art to work then the claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
   At times there are generalized or broad statements of applying an erase voltage to a block but because applicant is silent on any detail of what the erase voltage is specifically applied to except for a word line then these generalized or broad statements are interpreted to mean that the erase voltage is applied to a word line or word lines as Applicant’s specific example in FIG. 6, and Applicants explicit statements throughout the specification explicitly disclose (see “The erase operation could alternatively be considered the application of the voltage to the wordline to erase the storage cells”.in [0019], “In one example, the logic applies erase and erase verify to even wordlines only” in [0070], “in one example, the logic applies erase and erase verify to odd word lines only” in [0071], “WL erase 630 represents a voltage applied to a wordline selected for erase” in [0077], “the system increases the erase voltage that appears on WL erase 630” in [0078], “the wordlines are charged to the erase voltage” in [0079], and “Erase verify logic 790 sets wordlines to an erase voltage” in [0081]).
     In the art of semiconductor memory, an erase operation is one in which a threshold voltage of a memory transistor or a plurality of memory transistors is decreased by either ejecting electrons (negative charge) from the gate into the channel or substrate or injecting holes (positive charge) into the gate from the substrate.  To do so means that the voltage at the gate must be sufficiently NEGATIVE with respect to the voltage of the channel or substrate.  Therefore, if a memory transistor does not pass erase verify, this voltage difference needs to be made greater as dictated by the laws of physics, NOT by increasing the voltage applied to the word line or gate, but rather by either DECREASING the voltage applied to the gate or increasing a voltage applied to the channel or substrate.  Applicant’s disclosure is silent on applying a voltage to the substrate.  It is simply NOT correct to teach applying an erase voltage to a word line, and then increase the erase voltage applied to the word line in response to a memory cell or cells not passing erase verify when the intention is to erase the memory cell or cells since increasing the erase voltage applied to the word line will only reduce the incentive or force used in trying to eject electrons from the gate to the channel.  In other words, such a memory cell that fails the first erase verify pass would never be erased since the potential on the word lines is being increased, and NOT decreased.  These facts raise the question of possession of the claimed invention.

Response to Arguments
Applicant's arguments filed on May 17, 2022 have been fully considered but they are not persuasive.

     In Applicants arguments, Applicant seems to quote a paragraph [0105] of one of the publications that Examiner has cited in support of Examiner’s argument that increasing an erase voltage on a word line would only decrease the ability of erasing a memory cell (see “as the bias voltage increases it lowers the overall erase voltage seen at the cell” in Applicant’s arguments); hence, this supports Examiner’s argument that it would be illogical to INCREASE the erase voltage after an erase verify fail when the goal is to  erase the memory cell (which is Applicant’s goal too).  One of ordinary sill in the art understands, that if a memory cell fails erase verify then the motivation in the art is to INCREASE the potential between the gate and the channel in the POLARITY that is needed to erase the memory cell.  That polarity needed, as is exemplified by many of the cited references, is a voltage at the gate being NEGATIVE relative to the voltage of the channel or substrate.  So one of ordinary skill in the art expects the need to make the erase voltage more negative relative to the substrate by DECREASING the erase voltage applied to a word line after a memory cell fails erase verify. Hence, Applicant’s arguments support Examiner’s argument.  Also, Applicant acknowledges that Applicant’s invention uses an erase voltage applied to the word line with the statement “The Office appears to be concerned that Applicant’s claims refer to increasing the voltage on the word line, which one of skill in the art understands to be applied to the gate of the storage cell transistors”, and NOT to a substrate or channel or p-well in a substrate.  Applicant’s arguments only seem to reinforce Examiner’s arguments that increasing an erase voltage applied to a word line is in the opposite direction or polarity needed to successfully erase a memory cell that has failed erase verify.  Examiner has provided more examples below of references that support Examiner’s arguments.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2016/0027490 A1:  FIG. 1 illustrates the polarity, wherein the voltage of the word line needs to be more negative (decreased) with respect to the voltage of the substrate in order to erase a memory cell.

US 2016/0099064 A1:  FIG. 10 illustrates the polarity, wherein the voltage of the word line needs to be more negative (decreased) with respect to the voltage of the substrate in order to erase a memory cell.

US 2017/0256320 A1:  FIG. 16A illustrates DECREASING the erase voltage applied to a word line after each erase verify loop until the memory cell passes erase verify.

US 2019/0156896 A1; FIG. 14 and see “”when there is an erase-passed memory region after the first erase operation, the erase inhibit voltage may be applied to the word lines WL connected to the erase-passed memory region during the second erase execution period” in [0062].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827